Citation Nr: 1033003	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  94-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left heel disorder.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from December 1978 to 
January 1985.  During this period, he served a period of active 
duty for training (ACDUTRA) from January 1979 to April 1979.  

This matter initially came before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the claims at issue.  

In May 1998, June 2005, and October 2008, the Board remanded the 
claims for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate action.  

As support for his claims, the Veteran presented testimony at 
hearings before the Board, chaired by Veterans Law Judges (VLJs), 
in January 1998 and March 2005.  The transcripts of the hearings 
are associated with the claims folder and have been reviewed.  

The VLJ who presided over the March 2005 hearing has since left 
employment with the Board.  In that regard, VA regulations 
provide that the VLJ or VLJs who conduct the hearing shall 
participate in making the final determination of the claim, 
subject to the exception in 38 C.F.R. § 19.11(c) relating to 
reconsideration of a decision.  See 38 U.S.C.A. § 7107(c) (2002); 
38 C.F.R. § 20.707 (2009); see also BVA Directive 8430, para. 
14(c)(9) (May 17, 1999).  Thus, by letter dated in March 2008, 
the Veteran was offered an opportunity to have another Board 
hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c); 38 
C.F.R. § 20.707 (the Board member who conducts the hearing will 
participate in making the final determination of the claim).  
However, the Board has not received any response to this request.  
Therefore, according to the terms of the letter, the Board 
assumes that no additional hearing is desired and will proceed to 
evaluate the appeal.

In April 2010, the Veteran submitted additional evidence.  The 
submission of such evidence was not accompanied by a waiver of RO 
consideration; however, because this additional evidence consists 
of duplicate copies of previously submitted evidence, the Veteran 
would not be prejudiced by the Board's initial consideration of 
this evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  


FINDINGS OF FACT

1.  There is probative evidence against a link between the 
Veteran's current left heel disorder and any left heel injury 
during service.

2.  There is probative evidence against a link between the 
Veteran's current respiratory disorder and the pneumonia he 
contracted during service.

3.  There is no evidence that the Veteran's motor vehicle 
accident on August 2, 1982, was incurred during a period of 
ACDUTRA.  


CONCLUSIONS OF LAW

1.  A left heel disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

2.  A respiratory disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

3.  Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. 101, 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in August 2003.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in the supplemental statement of the case (SSOC) dated 
in September 2007, the RO further advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all required 
notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice and notice pursuant to Dingess, supra, until after the 
rating decision on appeal; thus, there is a timing error as to 
the VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, VCAA notice and 
additional notice, including Dingess notice, were provided after 
issuance of the initial AOJ decision in January 1994.  However, 
both the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing VCAA notice in August 2003, 
followed by subsequent Dingess notice in September 2007, the RO 
readjudicated the claims in an SSOC dated in March 2010.  Thus, 
the timing defect in the notice has been rectified.  In any case, 
the Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claims.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The RO also requested 
a verification of the Veteran's periods of ACDUTRA from the Army 
Reserve from the National Personnel Records Center (NPRC).  The 
Veteran and his representative also have submitted several 
statements in support of his claims.  Further, he was provided 
with VA examinations in connection with his claims.  Moreover, 
the Veteran was afforded opportunities to provide testimony 
before Veterans Law Judges.  Therefore, there is no indication 
that any additional evidence remains outstanding; therefore, the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its October 2008 remand.  Specifically, the RO was 
instructed to request personnel records from the U.S. Army 
Reserves to determine the dates of duty for all periods of 
ACDUTRA and inactive duty for training (INACDUTRA) and for a 
determination of line-of-duty for August 1982, when the Veteran 
incurred a head injury due to a motor vehicle accident.  The RO 
also was to obtain from the Defense Finance and Accounting 
Service (DFAS) verification of all pay and other benefits 
provided to the Veteran during periods of ACDUTRA and INACDUTRA, 
and information regarding the payment by the service department 
of the costs of the private hospitalization following the 
Veteran's motor vehicle accident in August 1982.  Finally, the RO 
was to arrange for the Veteran to undergo VA examinations to 
determine the nature and etiology of any left heel disorder and 
any respiratory disorder.  The Board finds that the RO has 
complied with these instructions to the extent possible.  
Responses from the NPRC dated in January 2009 and from DFAS dated 
in October 2009 indicate that the Veteran did not serve ACDUTRA 
in August 1982 and that no further records are available.  The VA 
examination report dated in March 2010 also substantially 
complies with the Board's October 2008 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).    

Analysis

A Veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2009).  
The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 1110, 1131.

Service connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).


A.  Left Heel Disorder

In this case, the Veteran contends he has a current left heel 
disorder that resulted from an injury he sustained during his 
period of ACDUTRA from January 1979 to April 1979.  See, e.g., 
statement attached to VA Form 9 dated in August 1994. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examiner provided a diagnosis of left heel 
cutaneous hyperesthesia.  See VA examination report dated in 
March 2010.  Thus, the evidence of record confirms that the 
Veteran currently has a left heel disorder.

In-service, a review of the Veteran's STRs shows treatment for 
left heel pain twice in August 1979 and once in June 1980.  STRs 
also noted that left heel pain developed in June 1979, 
approximately two months following the Veteran's period of 
ACDUTRA, and the Veteran was put on crutches in July 1979.  At 
the time of the August 1979 treatment, the examiner also noted 
that there was a healing fracture in the Veteran's left heel.  
Although the Veteran noted on his November 1978 recruitment 
examination, February 1979 Chapter 14 examination, and his March 
1979 separation examination that he had undergone left foot 
surgery at age eight years, both he and his mother have insisted 
that the foot surgery concerned the top of the left foot and not 
the heel.  See, e.g., statement attached to VA Form 9 dated in 
August 1984.

Post-service, while the Veteran has asserted that he has 
experienced problems with his left heel since his period of 
ACDUTRA, there is no evidence of complaints of, or treatment for, 
any left heel symptomatology in the Veteran's post-service VA 
treatment records.  Thus, the Board finds no evidence of a non-
chronic left heel disorder in service with continuity of 
symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current left heel disorder 
and his active military service, the March 2010 examination 
report noted that "no significant heel pathology [was] found," 
and that the Veteran's service time was quite minimal, which 
renders any stress fracture as less likely than not, and there 
were no objective findings of stress fracture found in the 
records.  The VA examiner also indicated that a stress fracture 
within the cutaneous would not cause a cutaneous condition, and 
that a cutaneous of hyperesthesia occurring after service is less 
likely than not a result of any in-service event.  See VA 
examination report dated in March 2010.  This statement provides 
strong evidence against the Veteran's claim.  As there is no 
contrary medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
negative evidence against the claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a left heel disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

B.  Respiratory Disorder

The Board now turns to analysis of the evidence concerning the 
Veteran's alleged respiratory disorder, which he claims resulted 
from pneumonia that he incurred during his period of ACDUTRA in 
January 1979.  See, e.g., statement attached to VA Form 9 dated 
in August 1984 and videoconference hearing transcript dated in 
January 1998. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examiner provided a diagnosis of restrictive 
lung defect.  See VA examination report dated in March 2010.  
Thus, the evidence of record confirms that the Veteran currently 
has a respiratory disorder.

In-service, a review of the Veteran's STRs shows treatment for 
pneumonia at Fort Leonardwood Hospital in January 1979, during 
his period of ACDUTRA.  However, subsequent STRs during his 
period of ACDUTRA show no complaints of respiratory 
symptomatology.  The Veteran's November 1978 recruitment 
examination, February 1979 Chapter 14 examination, and March 1979 
separation examination also showed a normal respiratory system, 
and he indicated no history of a respiratory disorder or 
symptomatology thereof on his Reports of Medical History at the 
time of these examinations.

Post-service, there was no evidence of complaints of, or 
treatment for, any respiratory disorder or symptomatology thereof 
until August 2001, when a private treatment record noted that the 
Veteran may have chronic obstructive pulmonary disease (COPD) 
with chronic lung changes seen.  See private treatment record 
from Shands at Live Oak Radiology Department dated in August 
2001.  In this regard, the Federal Circuit Court has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in deciding 
a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Subsequent treatment records show no complaints regarding the 
respiratory system until January 2009, when the Veteran 
complained of shortness of breath and was diagnosed with 
pneumonia.  In February 2010, the Veteran was found to have 
moderate restriction with no obstruction in his lungs.  See VA 
treatment records dated in January 2009 and February 2010.  

Thus, considering that the Veteran was not diagnosed with a 
respiratory disorder until years after his period of service, 
with no evidence of complaints of, or treatment for, any 
symptomatology prior to his diagnosis, the Board finds no 
evidence of a non-chronic respiratory disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current respiratory disorder 
and his military service, the March 2010 examination report 
indicated that pneumonia is usually an acute, transient condition 
that resolves without residuals, unless there is scarring.  The 
Veteran's lungs have no scarring from the pneumonia he incurred 
during ACDUTRA in January 1979.  The VA examiner concluded that 
the current restrictive condition is likely due to the combined 
effect of the large gas bolus in the gut and the back brace worn 
during the pulmonary function test (PFT).  See VA examination 
report dated in March 2010.  This statement provides strong 
evidence against the Veteran's claim.  As there is no contrary 
medical examination of record, the Board finds that this report 
is entitled to great probative weight and provides negative 
evidence against the claim.  

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a respiratory disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

C.  Residuals of a Head Injury

Finally, the Board will discuss the evidence with regard to the 
Veteran's claim for service connection for residuals of a head 
injury, which he asserts were incurred due to a motor vehicle 
accident in August 1982.  The Veteran asserts that he was serving 
a period of ACDUTRA during this time.  See hearing transcript 
dated in March 2005.  

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, recent VA treatment records indicate that the Veteran has 
several residuals of a head injury, including loss of short-term 
memory, dementia, frontal lobe syndrome, and traumatic brain 
injury, that resulted from his motor vehicle accident in August 
1982.  See VA treatment records dated in July 2008 and March 
2009.  Thus, the evidence of record confirms that the Veteran 
currently has residuals of a head injury.

Nevertheless, service connection cannot be granted for residuals 
of a head injury.  As discussed above, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 
1110, 1131.  In this case, however, the Veteran's motor vehicle 
accident did not occur during a period of ACDUTRA, despite 
assertions to the contrary by him and his mother.  A review of 
the Veteran's SPRs indicate that the Veteran received an order to 
active duty support (ADS) in July 1982 for a period of four days, 
from July 27, 1982, to July 30, 1982.  There is no evidence that 
the Veteran served any period of ACDUTRA or INACDUTRA in August 
1982.  Thus, absent a showing of such service during which his 
motor vehicle accident was incurred, service connection cannot be 
granted.


ORDER

Service connection for a left heel disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for residuals of a head injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


